Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed January 7, 2021 is acknowledged.  Claims 1 and 6 are amended.  Claims 1-11 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment the examiner maintains the grounds of rejection set forth in the office action filed September 21, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, and 11 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Hayes, USPA 2011/0198275 (Hayes, IDS).
Regarding claim 1, Hayes discloses a pressure driven membrane separation system (abstract, fig. 1) comprising:
A pressurizable reservoir (REF 10) for storing feed liquid;
A conduit loop (REF 6, 7, 8, 11) fluidly coupled with the pressurizable reservoir;
A pumping mechanism (REF 1, 2) configured to deliver feed liquid in batch reflow to and from the reservoir (via air pressure) and to circulate feed liquid through the conduit loop; and
A liquid separation module (REF 12) including a membrane for liquid separation with a retentate side and a permeate side defined on opposite sides of the membrane (see “reverse osmosis unit”, abstract, ¶ 0007), wherein the liquid separation membrane is coupled with the conduits to deliver feed liquid into the retentate side of the liquid separation module (via REF 11) and to extract retentate from the retentate side of the liquid separation module (via REF 8), wherein the liquid separation module and the conduits are configured to provide a substantially closed loop for recirculation of the feed liquid, including the retentate, and wherein the pressurizable reservoir is configured to increase a pressure applied to the feed liquid (via air compressor/foot pump) as a difference in osmotic pressure across the membrane increases (see “the high pressure tank can be pressurized to 100 psi…said membrane will continue to function even as low as 40 psi”, ¶ 0006, and “pressurize the high pressure air/water tank up to 120 psi”, ¶ 0014).
Regarding claim 2, Hayes discloses that the membrane is a reverse osmosis membrane (abstract, ¶ 0007).
Regarding claim 4, Hayes discloses a system further comprising a pressurizing conduit (REF 4) configured to deliver a pressurizing fluid (i.e. air) into the pressurizable 
Regarding claim 7, Hayes discloses a system further comprising a pressurized gas source in fluid communication with at least one of a turbine, throttle, compressor, pump, and regulating valve (see “air compressor”, fig. 2, ¶ 0007) configured to control flow of pressurized gas from the pressurized gas source to the pressurizable reservoir to control the amount of feed liquid and pressure applied in the reservoir.  
Regarding claim 11, Hayes discloses a system further comprising a source-liquid holding tank (REF 6) fluidly coupled with the pressurizable reservoir and configured to add source liquid from the source liquid holding tank as a component of the feed in the pressurizable reservoir.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Vuong, USPA 2003/0205526 (Vuong, IDS).
Regarding claim 3, Hayes does not explicitly disclose that the membrane is a nanofiltration membrane.  However, Vuong discloses that water purification systems typically utilize reverse osmosis membranes, nanofiltration membranes, and/or ultrafiltration pressure-driven membranes, where Vuong recognizes that reverse osmosis and nanofiltration membranes both reject common ionic species present in water (¶ 0012).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Hayes to utilize a nanofiltration membrane as described in Vuong since it has been shown that nanofiltration membranes are effective in rejecting ionic species present in feed water streams such as salt water.
Claims 5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Gossett et al., US 3831757 (Gossett).
Regarding claim 5, Hayes does not explicitly disclose a system further comprising a movable wall, membrane, bladder, or diaphragm in the pressurizable reservoir to separate feed liquid and pressurizing fluid from the pressurizing conduit in the pressurizable reservoir.  However, Gossett discloses a water purification system (abstract, figs. 1, 3-4) comprising a feed inlet line (REF 31), a pressurizable reservoir (REF 11), and a reverse osmosis membrane system (REF 32), where said reservoir 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the system of Hayes to include the flexible diaphragm as described in Gossett since it has been shown that such devices are effective in transferring pressure within a pressurizable reservoir while separating different fluids within the same container.
Regarding claim 6, Gossett further discloses a conduit loop where permeate (REF 34 from REF 32) is directed from the permeate side of the membrane (REF 32) as pressurizing fluid within the pressurizable reservoir (REF 11).
Regarding claim 8, Gossett further discloses a system comprising a movable wall (REF 20) and an actuator (REF 19) configured to apply force to said movable wall to increase pressure on the feed side and reduce the volume for feed within the pressurizable reservoir.
Regarding claim 9, Gossett further discloses a system comprising a pressure vessel (REF 11) that contains a pressurizable reservoir (REF 21a) and an expandable storage tank (REF 20) contained within the pressure vessel and configured to reduce the size of the pressurizable reservoir when the storage tank expands (figs. 3-4).
Regarding claim 10, Gossett further discloses a system wherein the expandable storage tank (REF 20) is a bladder or flexible storage tank (figs. 3-4).
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive.

Applicant argues against the combination of references to reject claims 5-6 and 8-10 due to a difference in operation or purpose between the prior art references.  The examiner does not find this argument persuasive.  The examiner relies on Gossett to disclose an alternate configuration to maintain pressure within a liquid reservoir.  Gossett clearly discloses using a movable wall, membrane, bladder, or diaphragm in combination with a source of pressure to pressurize said liquid reservoir.  While the intended use of the prior art may be different, the utilization of alternate pressurization .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779